Citation Nr: 1732977	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was previously remanded in February 2014 and again in October 2016.


FINDINGS OF FACT

1.  The Veteran did not have a neck disability in service, arthritis of the neck was not present within one year of active service, and the medical evidence does not reflect that the current neck disability (diagnosed as cervical strain) is etiologically related to service.

2.  The Veteran did not have a right shoulder disability in service, arthritis of the right shoulder was not present within one year of active service, and the medical evidence does not reflect that the Veteran has a right shoulder disability that is etiologically related to service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in active service, and the incurrence or aggravation of neck arthritis during such service may not be presumed.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A right shoulder disability was not incurred in active service, and the incurrence or aggravation of arthritis of the right shoulder during such service may not be presumed.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran's service treatment records cannot be located.  When service treatment records are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, to include the separation examination, which are unavailable for consideration.  (A January 2017 memorandum sets forth that all appropriate action was taken by VA to locate the missing service treatment records.)  The Board finds no basis for further pursuit of those records, as such efforts would be futile.  38 C.F.R. § 3.159 (c)(2), (3).  In light of the efforts undertaken, VA has met its heightened obligation to satisfy the duty to assist.  Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Board also notes that actions requested in the February 2014 and October 2016 remands have been undertaken.  The Veteran was notified in a January 2016 letter that VA has been unable to locate his service treatment records, and that he may submit any evidence to the RO that he may possess which might support his claim.  Further, he was informed of his ability to supply lay statements of those who might help his claims.  The letter further informed him that there was no Vocational Rehabilitation File for him because it appears he did not file for such benefits.  He was instructed to notify VA if he had ever filed for those benefits.  The Veteran did not respond to the letter.  Thus, the Board finds that VA fulfilled its duty to notify the Veteran of the unavailability of his service treatment records and of the alternative evidence he could submit.  Accordingly, the Board finds that there has been adequate compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Analysis

The Veteran contends that service connection is warranted for a neck disability and a right shoulder disability because they are related to service.  In his August 2010 claim, he indicated that his disabilities began in November 1975. 

After review of the record, the Board finds that service connection is not warranted for a neck disability or a right shoulder disability.  Initially, the Board notes that the Veteran's service treatment records are unavailable.  However, there is no evidence of arthritis of the neck or right shoulder within one year of service.  In this regard, the preponderance of the medical evidence shows that the Veteran does not have a diagnosis of any right shoulder disability (only complaints of pain) and a neck diagnosis is cervical strain, not arthritis of the cervical spine.  Moreover, the Social Security Administration (SSA) disability records and VA treatment records reflect that the Veteran's current neck disability (diagnosed as cervical strain) and right shoulder problems are a result of/have been ongoing since a work-related injury in January 2004 when a log fell on his head.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe his neck and right shoulder-related symptoms during or after service.  To the extent that the Veteran has indicated that he has had ongoing neck and right shoulder symptoms since service, the Board does not find him to be credible in this regard.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  Notably, the medical evidence described above shows that the Veteran has consistently indicated that he injured his neck (and has had neck and shoulder pain ever since) working as a logger in 2004 when a log fell on his head.  There is no evidence or complaints of any prior neck or right shoulder injury.  For example, VA treatment records dating in July 2009 and March 2013 reflect the Veteran's complaints of neck and back pain since a log fell on his head in 2004.  Finally, the medical evidence attributes the Veteran's neck and right shoulder problems to his work-related injury.  The Board therefore finds that any statement that the Veteran injured his neck or right shoulder in service, or that he has had continuous symptoms of neck or right shoulder pain since service, generally conflicts with previous information provided by the Veteran to his medical providers and also conflicts with the medical evidence.  If any correlation is found, the Board finds that the Veteran's statements to his physicians correlate with the post-service work-related log injury.  The Board finds it important that the post-service VA and SSA treatment records do not reflect that the Veteran related his neck or right shoulder pain to any in-service injury; they also do not reflect any complaints or findings of neck or right shoulder symptoms since service.  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to the Veteran's assertion that his claimed disabilities began in service or that he has had ongoing neck and right shoulder pain ever since service.

Additionally, the Veteran has not been shown to have the requisite medical training to render a diagnosis of any neck or right shoulder disability, or relate the etiology of such diagnoses to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about the timing of his neck disability or claimed right shoulder disability or etiology of such.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a neck disability or a right shoulder disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


